Citation Nr: 0728775	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure and/or aircraft engine 
exhaust fumes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied service connection for a lung disorder.  A 
videoconference hearing before the undersigned member of the 
Board was held in March 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that a lung disorder, 
manifested by pleural thickening, calcified pleural plaques, 
and increased interstitial lung markings is due to asbestos 
exposure in service.  


CONCLUSION OF LAW

A lung disease, manifested by pleural thickening, calcified 
pleural plaques, and increased interstitial lung markings due 
to asbestos exposure was incurred during wartime service.  38 
U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a lung 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, letters, dated in 
April and July 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran was notified that his service medical records 
were unavailable due to fire related loss and was advised of 
other types of evidence he could submit to substitute for his 
missing service medical records.  The veteran reported that 
he did not have any copies of his service medical records or 
any additional evidence to submit other than recent private 
medical records which have been associated with the claims 
file.  There is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure, as published in Department 
of Veterans Benefits Circular 21-88-8 (May 11, 1988) (DVB 
Circular).  The DVB Circular was subsequently rescinded but 
its basic guidelines were published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI,  7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

The Board must follow development procedures applicable 
specifically to asbestos-related claims.  See Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.  

The guidelines state that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
The guidelines state that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  They note that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  

The guidelines note that occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  

The guidelines also state that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease and signs 
and symptoms such as dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory emphysema, clubbing 
of the fingers at late stages, and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.   

The pertinent parts of the guidelines on service connection 
in asbestos-related cases are not substantive rules, and 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000 (Apr. 13, 2000) (cited at 
65 Fed. Reg. 33,421 (May 23, 2000)).  

In this case, the veteran contends that he was exposed to 
asbestos from building materials used for military housing 
while stationed in England during World War II.  The veteran 
provided detailed documentation of the construction materials 
used in military housing and other industrial buildings as 
well as buddy statements from various servicemen who served 
with him during World War II.  The veteran also argued that 
his current lung disorder was caused by exposure to exhaust 
fumes from airplane engine exhaust while loading bombs on 
planes.  

Private medical records showed that the veteran was first 
treated for pneumonia after surgery for gallbladder disease 
and a hiatal hernia in early 2003.  X-ray studies at that 
time revealed bilateral pleural thickening.  A subsequent CT 
scan showed bilateral partially calcified pleural and 
diaphragmatic plaques with mild interstitial changes 
compatible with fibrosis.  The private pulmonologist opined 
that the radiographic changes appeared to be long-standing in 
nature.  Pulmonary function studies in March 2003, revealed 
mild restrictive airway disease.  

Additional private pulmonary function studies in February 
2005 showed moderate obstructive lung defect confirmed by 
decreased flow rates at peak flow at 50- and 75 percent of 
the flow volume curve.  The report also indicated that 
additional restrictive lung defect could not be excluded.  

VA x-ray studies in March 2006, showed moderate chronic 
obstructive pulmonary disease (COPD), and an infiltrate at 
the left base that was not present in a prior VA x-ray study 
in January 2005.  There was no pleural fluid or any evidence 
of asbestos plaques.  A VA CT scan in June 2006, showed 
bilateral, mild, mid and lower lateral chest wall and 
diaphragmatic pleural thickening and occasional 
calcification, increased bibasilar interstitial markings and 
moderate hyperinflation suggestive of COPD.  There was no 
parenchymal soft tissue masses or active effusions.  

In May 2007, the RO referred the veteran's claims file to a 
VA pulmonary specialist to determine the nature and etiology 
of any identified lung disorder, and an opinion as to whether 
any identified disorder was due to or the result of exposure 
to asbestos or aircraft engine exhaust.  The examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's service and medical 
history.  The examiner noted that the record showed the 
veteran had significant exposure to asbestos in service, and 
that a June 2006 VA CT scan revealed bilateral pleural 
thickening, calcified pleural plaques, and increased 
interstitial lung markings which were very characteristic of 
lung disease due to asbestos exposure.  The examiner opined 
that it was at least as likely as not that the veteran had a 
lung disorder, manifested by bilateral pleural thickening, 
calcified pleural plaques, and increased interstitial lung 
markings which was related to asbestos exposure in service.  
The examiner did not find, however, that the veteran had a 
lung disorder due to exposure to engine exhaust fumes in 
service.  He noted that while COPD can be associated with 
exposure to exhaust fumes, it was, essentially, impossible to 
separate his exposure to exhaust fumes from general 
environmental exposures and his prior history of smoking.  

The Board finds that the VA medical opinion provided a 
plausible explanation as to the probable etiology of some of 
the veteran's abnormal lung findings and his exposure to 
asbestos in service.  The VA medical expert considered the 
veteran's medical history prior to, during, and after 
service, and concluded that the current findings of bilateral 
pleural thickening, calcified pleural plaques, and increased 
interstitial lung markings were consistent with his exposure 
to asbestos in service.  The Board finds this opinion 
persuasive, particularly in light of the fact that there is 
no contrary medical opinion of record.  

Under the circumstances, the Board finds that the 
preponderance of the medical supports the claim of service 
connection for a lung disorder due to asbestos exposure.  
Accordingly, service connection for a lung disorder, 
manifested by bilateral pleural thickening, calcified pleural 
plaques, and increased interstitial lung markings is 
warranted.  




ORDER

Service connection for a lung disorder, manifested by 
bilateral pleural thickening, calcified pleural plaques, and 
increased interstitial lung markings due to asbestos 
exposure, is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


